Exhibit 10.16.2.2

 

REAFFIRMATION OF GUARANTY

 

THIS REAFFIRMATION OF GUARANTY (this “Reaffirmation”) is made as of this 1st day
of March, 2004, by CAPITAL ONE BANK, a Virginia banking corporation (the
“Guarantor”) for the benefit of (i) Wells Fargo Bank Northwest, National
Association (formerly, First Security Bank, N.A., the correct name of which was
First Security Bank, National Association), a national banking association, and
Val T. Orton, not individually, but solely in their capacities as Owner Trustee
of the COB Real Estate Trust 1995-1 (collectively, the “Lessor”), (ii) Wachovia
Bank, National Association (formerly, First Union National Bank), not
individually, but solely in its capacity as Indenture Trustee (the “Indenture
Trustee”) and Lawyers Title Realty Services, Inc, in its capacity as deed of
trust trustee under the Indenture (the “Deed of Trust Trustee”), (iii) the Note
Purchasers, (iv) the Registered Owners and (v) BTM Capital Corporation (the “LC
Issuer”). The Lessor, the Indenture Trustee, the Deed of Trust Trustee, the Note
Purchasers, the Registered Owners and the LC Issuer are, hereinafter,
collectively referred to as the “Obligees”.

 

RECITALS

 

WHEREAS, the Guarantor has heretofore executed a Guaranty dated as of October
14, 1998 (as the same may be amended, modified or supplemented from time to
time, the “Guaranty”), in favor of the Obligees, pursuant to which the Guarantor
guaranteed all of the obligations of Capital One Realty, Inc., a Delaware
corporation (the “Lessee”) under (i) that certain Amended and Restated Lease
Agreement dated as of October 14, 1998 (together with all supplements and
amendments thereto and any memorandum or short form in respect of any thereof
entered into for the purpose of recording, the “Lease”) and (ii) that certain
Assignment of Lease dated as of October 14, 1998 (together will all supplements
and amendments thereto, the “Assignment of Lease”); and

 

WHEREAS, pursuant to the Lease, the Lessee, with the approval of the Indenture
Trustee in accordance with the terms thereof, has requested to (i) substitute
all of Lessor’s right, title, and interest in the parcel of real property
located in Hillsborough County, Florida and more particularly described in
Exhibit A attached hereto and incorporated herein by this reference, together
with all of Lessor’s right, title, and interest in the Improvements (as defined
in the Lease) thereon and all easements, rights and appurtenances thereto, for
all of Lessor’s right, title, and interest in the parcel of real property
located in Hillsborough County, Florida and identified in the Lease as
Renaissance Business Park Phase I, together with all of Lessor’s right, title,
and interest in the Improvements thereon and all easements, rights and
appurtenances thereto, and (ii) substitute all of Lessor’s right, title, and
interest in the parcel of real property located in Hillsborough County, Florida
and more particularly described in Exhibit B attached hereto and incorporated
herein by this reference, together with all of Lessor’s right, title, and
interest in the Improvements thereon and all easements, rights and appurtenances
thereto, for all of Lessor’s right, title, and interest in the parcel of real
property located in Hillsborough County, Florida and identified in the Lease as
Renaissance Business Park Phase II, together with all of Lessor’s right, title,
and interest in the Improvements thereon and all easements, rights and
appurtenances thereto; and



--------------------------------------------------------------------------------

WHEREAS, in connection with such substitutions, the Lessor and the Lessee will
enter into amendments or modifications to the Lease in the form of (i) that
certain First Modification to Amended and Restated Lease Agreement and
Memorandum of Amended and Restated Lease Agreement dated of even date herewith
and (ii) that certain Lease Supplement dated of even date herewith
(collectively, the “Lease Modification Documents”); and

 

WHEREAS, in connection with such substitutions, the Lessor and the Indenture
Trustee, with the consent of the Lessee, will enter into an amendment or
modification to the Assignment of Lease in the form of that certain First
Modification to Assignment of Lease dated of even date herewith (the “Assignment
of Lease Modification”); and

 

WHEREAS, it is a condition of the execution and delivery of the Lease
Modification Documents and the Assignment of Lease Modification that the
Guarantor execute and deliver this Reaffirmation in order to reaffirm its
obligations under the Guaranty and to acknowledge and consent to the execution
and delivery of the Lease Modification Documents and the Assignment of Lease
Modification as hereinafter provided;

 

NOW, THEREFORE, in consideration of the premises, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Guarantor hereby agrees as follows:

 

1. Definitions. Capitalized terms used herein but not defined herein shall have
the meanings assigned to such terms in the Guaranty.

 

2. Acknowledgement and Consent. The Guarantor hereby expressly (i) acknowledges
that it has received copies of the Lease Modification Documents and the
Assignment of Lease Modification, (ii) acknowledges that it understands the
nature of the transactions contemplated by the Lease Modification Documents and
the Assignment of Lease Modification, and (iii) consents to the execution,
delivery and performance of the Lease Modification Documents and the Assignment
of Lease Modification and to the transactions contemplated thereunder.

 

3. Reaffirmation and Confirmation of Guaranty. The Guarantor hereby expressly
ratifies, affirms and confirms to the Obligees its obligations under the
Guaranty, and acknowledges, renews and extends its continued liability under the
Guaranty and agrees that the Guaranty remains, and following the execution and
delivery of the Lease Modification Documents and the Assignment of Lease
Modification will remain, in full force and effect and enforceable in accordance
with its terms.

 

 



--------------------------------------------------------------------------------

4. Notice Addresses. From and after the date hereof, the addresses for the
delivery of all notices under the Guaranty pursuant to Section 6.3 thereof shall
be as follows:

 

Lessor:

  c/o Wells Fargo Bank Northwest, National Association     Corporate Trust
Services     MAC: U1228-120     299 South Main Street, 12 Floor     Salt Lake
City, Utah 84111

Guarantor:

  Capital One Bank     1680 Capital One Drive     McLean, Virginia 22102    
Attn: Amy D. Cook, Assistant General Counsel

Indenture Trustee:

  Wachovia Bank, National Association     Wachovia Bank-Corp. Trust Group    
200 Berkeley Street, 17th Floor     Boston, Massachusetts 02116

 

5. Governing Law. This Reaffirmation shall be governed by and construed in
accordance with the laws of the State of New York.

 

IN WITNESS WHEREOF, the Guarantor has caused this Reaffirmation to be duly
executed as of the date first above written.

 

CAPITAL ONE BANK,

a Virginia banking corporation

By:   /s/ Stephen Linehan Name:   Stephen Linehan Title:   Senior Vice President
and Treasurer

 

 